KEVIN L. MANNIX, Petitioner,
v.
HARDY MYERS, Attorney General, State of Oregon, Respondent.
GORDON MALLON and DAVID FIDANQUE, Petitioners,
v.
HARDY MYERS, Attorney General, State of Oregon, Respondent.
DAVID ROGERS and DANA HEPPER, Petitioners,
v.
HARDY MYERS, Attorney General, State of Oregon, Respondent.
JOHN SAJO and ANTHONY JOHNSON, Petitioners,
v.
HARDY MYERS, Attorney General, State of Oregon, Respondent.
S55107 (Control), S055117, S055124, S055125.
Supreme Court of Oregon.
November 1, 2007.

ORDER CERTIFYING BALLOT TITLE
ROBERT D. DURHAM, Presiding Justice.
Upon consideration by the court.
Petitioners' arguments that the Attorney General's certified ballot title for Initiative Petition No. 104 (2008) does not comply substantially with ORS 250.035(2) to (7) are not well taken.
The court certifies to the Secretary of State the Attorney General's certified ballot title for the proposed ballot measure. A copy of the Attorney General's certified ballot title is appended to this order.